DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities:  the phrase “connected the carriage” in line 3 needs to be changed to “connected to the carriage”.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  the phrase “connected the carriage” in line 5 needs to be changed to “connected to the carriage”.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  the phrase “connected the carriage” in line 5 needs to be changed to “connected to the carriage”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 12-13, 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8-15 of U.S. Patent No. 10,857,418 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed towards an exercise device comprising: a base; an exercise machine movably connected to the base; and a plurality of actuators comprising a first, a second, a third and a fourth actuator, each connected between the base and the exercise machine, wherein the plurality of actuators are connected to the base and the exercise machine by articulating connectors, wherein the actuators operable to move the exercise machine about a first/pitch axis and a second/roll axis, wherein the first and second actuators are connected near a first side of the exercise machine and the third and fourth actuators are connected near a second side of the exercise machine, while first and third actuators extend outwardly from the base toward  a first end of the exercise machine to lift and lower the first end and the second and fourth actuators extend outwardly from the base toward a second end of the exercise machine to lift and lower the second end, the actuators are adapted to lift and lower the exercise machine along a vertical axis at a constant angle of inclination, wherein the first actuator and the second actuator together move the exercise machine about the roll axis of the exercise machine. They both also include a controller in communication with the actuators to adjust the actuators and further in communication with a mobile device, wherein the mobile device signals the controller for adjusting the actuators. Furthermore, they both are directed towards the same method of using the exercise machine. Accordingly, limitations of claims 1 and 4 of current application, corresponds to limitations of claims 1, 12-13 of US 10,857,418 B2, limitations of claims 2-3 of current application, corresponds to limitations of claims 5-6 of US 10,857,418 B2, limitations of claims 12-13 of current application, corresponds to limitations of claims 2-4 of US 10,857,418 B2, limitations of claims 15-16 of the current application, corresponds to limitations of claims 8-11 and claims 14-15 of US 10,857,418 B2.
Claims 5-10 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-13 of U.S. Patent No. 10,857,418 B2 in view of Harabayashi (US 5,035,418). Although the claims at issue are not identical, they are not patentably distinct from each other. Claims of current application and that of U.S. Patent No. 10,857,418 B2 are both directed towards comprising: a base; an exercise machine movably connected to the base, wherein the exercise machine comprises a track, a carriage slidably connected to the track, and a biasing member adapted to be connected to the carriage to apply a resistive force to the carriage, a first and a second platform near a first and a second end of the exercise machine, respectively; and a plurality of actuators comprising a first, a second, a third and a fourth actuator, each connected between the base and the exercise machine, wherein the plurality of actuators are connected to the base and the exercise machine by articulating connectors, wherein the actuators operable to move the exercise machine about a first/pitch axis and a second/roll axis, whereby extension of the actuators lift the exercise machine and retraction of the actuators lower the exercise machine, wherein the first and second actuators are connected near a first side of the exercise machine and the third and fourth actuators are connected near a second side of the exercise machine, while first and third actuators extend outwardly from the base toward the first end of the exercise machine to lift and lower the first end and the second and fourth actuators extend outwardly from the base toward the second end of the exercise machine to lift and lower the second end, the actuators are adapted to lift and lower the exercise machine along a vertical axis at a constant angle of inclination, wherein the first actuator and the second actuator together move the exercise machine about the roll axis of the exercise machine, and a controller in communication with the actuators to adjust the actuators. Although, U.S. Patent No. 10,857,418 B2 does not specifically recite wherein the third actuator and fourth actuators are adapted to together move the exercise machine about the roll axis, wherein the first and third actuators are adapted to together move the exercise machine about the pitch axis, and the second and fourth actuators adapted to together move the exercise machine about the pitch axis, wherein the base includes a first end, a second end, opposite the first end, the first and third actuators being connected to the base near the first end of the base, and the second and fourth actuators being connected to the base near the second end of the base, such limitations are obvious in view of Harabayashi. That teaches an exercise device comprising a base (8), an exercise machine (movable support 5 with the cycling apparatus mounted on 5) movably connected to the base and a four actuators (110, Figs. 25-31) that are connected between the base and the exercise machine, wherein the first and second actuators (the two lower actuators 110 in Fig. 27) together and the third and fourth actuators (the two upper actuators 110 in Fig. 27) together move the exercise machine about the roll axis (left and right, see Figs. 30-31), the first and third actuators (the two actuators on the right side in Fig. 27) together and the second and fourth actuators (the two actuators 110 on the left side in Fig. 27) together move the exercise machine about the pitch axis (see Figs. 28-29), further more , the base (8) includes a first and an opposite second end, wherein the first and third actuators are connected to the base near the first end of the base (Figs. 25-31) and the second and fourth actuators are connected to the base near the second end of the base (Figs. 25-31). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify U.S. Patent No. 10,857,418 B2 wherein the third actuator and fourth actuators are adapted to together move the exercise machine about the roll axis, wherein the first and third actuators are adapted to together move the exercise machine about the pitch axis, and the second and fourth actuators adapted to together move the exercise machine about the pitch axis, wherein the base includes a first end, a second end, opposite the first end, the first and third actuators being connected to the base near the first end of the base, and the second and fourth actuators being connected to the base near the second end of the base as taught by Habayashi in order to enable for performing exercises at different angles to cultivate user’s balancing skills and to enable for exercising various muscles of the body during exercise. 
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12-13 of U.S. Patent No. 10,857,418 B2 in view of Kaylor (US 2012/0071301 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed towards an exercise device comprising: a base; an exercise machine movably connected to the base; and a plurality of actuators comprising a first, a second, a third and a fourth actuator, each connected between the base and the exercise machine, wherein the plurality of actuators are connected to the base and the exercise machine by articulating connectors, wherein the actuators operable to move the exercise machine about a first/pitch axis and a second/roll axis, wherein the first and second actuators are connected near a first side of the exercise machine and the third and fourth actuators are connected near a second side of the exercise machine, while first and third actuators extend outwardly from the base toward  a first end of the exercise machine to lift and lower the first end and the second and fourth actuators extend outwardly from the base toward a second end of the exercise machine to lift and lower the second end, the actuators are adapted to lift and lower the exercise machine along a vertical axis at a constant angle of inclination. Although claims of U.S. Patent No. 10,857,418 B2 recite the actuators each extending outwardly from the base towards the ends of the exercise machine, they do not specifically recite such extension being at an upward angle. However, this feature/limitation is taught by Kaylor, that teaches an exercise machine with a plurality of actuators that each extend outwardly from the base towards the ends of the exercise machine at an upward angle (Figs. 1-2B, ¶ [0035], ¶ [0037]) and modification of U.S. Patent No. 10,857,418 B2 in view of Kaylor would have been obvious as a matter of design choice while allowing for a wide range of motion of the exercise machine. 
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-13 of U.S. Patent No. 10,857,418 B2 in view of Lagree et al. (US 2015/0343250 A1). Although the claims at issue are not identical, they are not patentably distinct from each other. Claims of current application and that of U.S. Patent No. 10,857,418 B2 are both directed towards comprising: a base; an exercise machine movably connected to the base, wherein the exercise machine comprises a track, a carriage slidably connected to the track, and a biasing member adapted to be connected to the carriage to apply a resistive force to the carriage, a first and a second platform near a first and a second end of the exercise machine, respectively; and a plurality of actuators comprising a first, a second, a third and a fourth actuator, each connected between the base and the exercise machine, wherein the plurality of actuators are connected to the base and the exercise machine by articulating connectors, wherein the actuators operable to move the exercise machine about a first/pitch axis and a second/roll axis, whereby extension of the actuators lift the exercise machine and retraction of the actuators lower the exercise machine, wherein the first and second actuators are connected near a first side of the exercise machine and the third and fourth actuators are connected near a second side of the exercise machine, while first and third actuators extend outwardly from the base toward the first end of the exercise machine to lift and lower the first end and the second and fourth actuators extend outwardly from the base toward the second end of the exercise machine to lift and lower the second end, the actuators are adapted to lift and lower the exercise machine along a vertical axis at a constant angle of inclination. Although claims of U.S. Patent No. 10,857,418 B2 do not specifically recite wherein an upper surface of the carriage, an upper surface of the first platform and an upper surface of the second platform are on a common plane, such limitations are taught by and are obvious in view of Lagree, which teaches an exercise machine comprising a track, a carriage (66) slidably connected to the track, a biasing member applying a resistive force to the carriage, a first platform near first/front end (the platform at the front end 63, Fig. 3) and a second platform near a second/rear end (the platform at the rear end 64, Fig. 3), wherein an upper surface of the carriage, an upper surface of the first platform and an upper surface of the second platform are on a common plane (Fig. 3). Modification of U.S. Patent No. 10,857,418 B2 in view of Lagree would have been obvious in order to enable for supporting the user’s various body parts during various exercises while preventing the user from injury. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Harabayashi (US 5,035,418) in view of Kaylor et al. (US 2012/0071301 A1).
Regarding claim 1, Harabayashi teaches an exercise device, comprising: a base (stand 8); an exercise machine (as shown below) movably connected to the base (Figs. 25-26 and 28-31); and a plurality of actuators (hydraulic cylinders 110) connected between the base and the exercise machine (Figs. 25-31), wherein each of the plurality of actuators is connected to the base and movably connected to the exercise machine by a(n) (second) articulating connector (112, Figs. 25-26 and 28-31); 
[AltContent: arrow][AltContent: textbox (Exercise machine 
(within the dashed box))][AltContent: roundedrect]
    PNG
    media_image1.png
    339
    319
    media_image1.png
    Greyscale

wherein the plurality of actuators (i.e. 110) are operable to move the exercise machine about a first axis with respect to the base and a second axis with respect to the base, wherein the first axis is comprised of a pitch axis of the exercise machine (i.e. Figs. 28-29) and wherein the second axis is comprised of a roll axis of the exercise machine(i.e. Figs. 30-31); wherein the plurality of actuators comprises a first actuator (1, as shown below), a second actuator (2, as shown below), a third actuator (3, as shown below) and a fourth actuator (4, as shown below, Fig. 27, col. 6 lines 36-38); 

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (2)][AltContent: textbox (1)][AltContent: textbox (3)][AltContent: textbox (4)][AltContent: arrow][AltContent: textbox (The four actuators (110) numbered accordingly in this figure as first (1), second (2), third (3) and fourth (4) )][AltContent: textbox (The First end of the exercise machine)][AltContent: textbox (The Second Side of the exercise machine)][AltContent: textbox (The First Side of the exercise machine)][AltContent: textbox (The Second end of the exercise machine)]
    PNG
    media_image2.png
    603
    808
    media_image2.png
    Greyscale


wherein the first actuator and the third actuator are connected near a first end of the exercise machine, and wherein the second actuator and the fourth actuator are connected near a second end of the exercise machine (as shown above); wherein the first actuator and the second actuator are connected near a first side of the exercise machine, and wherein the third actuator and the fourth actuator are connected near a second side of the exercise machine (as shown above); wherein the first actuator and the third actuator are adapted to together lift and lower the first end of the exercise machine (Figs. 28-29), and wherein the second actuator -40 -and the fourth actuator are adapted to together lift and lower the second end of the exercise machine (Figs. 28-29); wherein the first actuator, the second actuator, the third actuator and the fourth actuator are adapted to together lift and lower the exercise machine along a vertical axis at a constant angle of inclination (col. 6 lines 46-55, a user can pedal the pedal V applied desired load and simultaneously can lift and incline the exercise machine (via movable support 5) forward, backward, to the left and to the right by selectively extending or contracting the actuators 110 via switches on the handlebars. Furthermore, the exercise machine can further be three-dimensionally tilted by combining the illustrated movements in Figs. 28-31. As such, the actuators are adapted to together lift and lower the exercise machine along a vertical axis at a constant angle of inclination); wherein the first actuator and the third actuator each extend (in the vertical direction) from the base toward the first end of the exercise machine (Figs. 25-26 and 28-31); and wherein the second actuator and the fourth actuator each extend (in the vertical direction) from the base toward the second end of the exercise machine (Figs. 25-26 and 28-31).  

Harabayashi is silent about wherein each of the plurality of actuators is movably connected to the base by a first articulating connector, wherein the first actuator and the third actuator each extend outwardly from the base toward the first end of the exercise machine, and wherein the second actuator and the fourth actuator each extend outwardly from the base toward the second end of the exercise machine.
Regarding claim 1, Kaylor teaches an exercise device comprising: a base (58, Fig. 1), an exercise machine (as shown below) movably connected to the base (Figs. 2A-2B, ¶ [0034]); and a plurality of actuators (60) comprising a first actuator, a second actuator, a third actuator and a fourth actuator, connected to the base and the exercise machine (Figs. 1-2B, ¶ [0037]), wherein each of the plurality of actuators is movably connected to the base by a first articulating connector (84 at the bottom, Figs. 2A-2B) and movably connected to the exercise machine by a second articulating connector (84 at the top, Fig. 2A-2B), wherein the first actuator and the third actuator each extend outwardly from the base toward a first end (i.e. front end) of the exercise machine (Figs. 1-2B, ¶ [0035]), and wherein the second actuator and the fourth actuator each extend outwardly from the base toward the second end (i.e. rear end) of the exercise machine (Figs. 1-2B, ¶ [0035]). 
[AltContent: arrow][AltContent: textbox (Exercise machine 
(within the dashed box))][AltContent: roundedrect]
    PNG
    media_image3.png
    508
    663
    media_image3.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Harabayashi’s invention, wherein each of the plurality of actuators is movably connected to the base by a first articulating connector, wherein the first actuator and the third actuator each extend outwardly from the base toward the first end of the exercise machine, and wherein the second actuator and the fourth actuator each extend outwardly from the base toward the second end of the exercise machine as taught by Kaylor in order to provide for a wider range of movement of the exercise machine thereby cultivating the user’s balancing skills and enabling for exercising various muscles including pectoral and abdominal muscles during exercise.

Regarding claim 2, Harabayashi as modified by Kaylor teaches wherein extension of each of the plurality of actuators is operable to lift the exercise machine with respect to the base (Harabayashi: Figs. 28-31, col. 6 lines 46-55; Kaylor: ¶ [0034]). 
Regarding claim 3, Harabayashi as modified by Kaylor teaches wherein retraction of each of the plurality of actuators is operable to lower the exercise machine with respect to the base (Harabayashi: Figs. 28-31, col. 6 lines 46-55; Kaylor: ¶ [0034]).  
Regarding claim 4, Harabayashi as modified by Kaylor teaches wherein the first actuator and the second actuator are adapted to together move the exercise machine about the roll axis of the exercise machine (Harabayashi: Fig. 31; Kaylor: ¶ [0034], ¶ [0037]).  
Regarding claim 5, Harabayashi as modified by Kaylor teaches wherein the third actuator and the fourth actuator are adapted to together move the exercise machine about the roll axis of the exercise machine (Harabayashi: Fig. 30; Kaylor: ¶ [0034], ¶ [0037]).  
Regarding claim 6, Harabayashi as modified by Kaylor teaches wherein the first actuator and the third actuator are adapted to together move the exercise machine about the pitch axis of the exercise machine (Harabayashi: Fig. 28; Kaylor: Figs. 2A-2B, ¶ [0034], ¶ [0037]).  
Regarding claim 7, Harabayashi as modified by Kaylor teaches wherein the second actuator and the fourth actuator are adapted to together move the exercise machine about the pitch axis of the exercise machine (Harabayashi: Fig. 29; Kaylor: Figs. 2A-2B, ¶ [0034], ¶ [0037]).  
Regarding claim 8, Harabayashi as modified by Kaylor teaches wherein the first actuator and the third actuator are adapted to together move the exercise machine about the pitch axis of the exercise machine (Harabayashi: Fig. 28; Kaylor: Figs. 2A-2B, ¶ [0034], ¶ [0037]).  
Regarding claim 9, Harabayashi as modified by Kaylor teaches wherein the second actuator and the fourth actuator are adapted to together move the exercise machine about the pitch axis of the exercise machine (Harabayashi: Fig. 29; Kaylor: Figs. 2A-2B, ¶ [0034], ¶ [0037]).  
Regarding claim 10, Harabayashi as modified by Kaylor teaches wherein the base includes a first end and a second end opposite of the first end (Harabayashi: as shown below; Kaylor: 76 and 78), wherein the first actuator and the third actuator are connected to the base near the first end of the base (Harabayashi: Figs. 26-27, 30-31; Kaylor: Figs. 1-2B, ¶ [0037]), and wherein the second actuator and the fourth actuator are connected to the base near the second end of the base (Harabayashi: Figs. 25 and 27; Kaylor: Figs. 1-2B, ¶ [0037]).  
[AltContent: arrow][AltContent: textbox (Second end of the base)][AltContent: arrow][AltContent: textbox (First end of the base)]
    PNG
    media_image1.png
    339
    319
    media_image1.png
    Greyscale



Regarding claim 11, Harabayashi as modified by Kaylor teaches wherein the first actuator and the third actuator each extend outwardly from the base toward the first end of the exercise machine at an upward angle (Kaylor: Figs. 1-2B, ¶ [0035], ¶ [0037]), and wherein the second actuator and the fourth actuator each extend outwardly from the base toward the second end of the exercise machine at an upward angle (Kaylor: Figs. 1-2B, ¶ [0035], ¶ [0037]).
Regarding claim 12, Harabayashi as modified by Kaylor teaches the exercise device further comprising a controller in communication with each of the plurality of actuators, wherein the controller is adapted to adjust each of the plurality of actuators (Harabayashi: col. 4 lines 3-6, col. 6 lines 49-55; Kaylor: 28, ¶ [0029]-[0030]).  
 Regarding claim 15, Harabayashi as modified by Kaylor teaches a method of exercising on the exercise device of claim 1 (see rejection of claim 1 above), comprising: moving the exercise machine about the first axis (pitch axis) in a first direction to a first position (Harabayashi: Fig. 28); performing a first exercise by an exerciser during or after the step of moving the exercise machine about the first axis (Harabayashi: col. 6 lines 46-55); moving the exercise machine about the second axis (roll axis) in a second direction to a second position, and wherein the second position has a different attitude with respect to the first position (Harabayashi: Fig. 31, col. 6 lines 46-55, please note that three-dimensional tilting of the exercise machine by combining the movements illustrated in Figs. 28-31 can be done); and -43 -performing a second exercise by the exerciser during or after the step of moving the exercise machine about the second axis (Harabayashi: col. 6 lines 46-55).  
Regarding claim 16, Harabayashi as modified by Kaylor teaches a method of exercising on the exercise device of claim 1 (see rejection of claim 1 above), comprising: lowering the exercise machine along the vertical axis with respect to the base to a lowered position, performing a first exercise by an exerciser during or after the step of lowering the exercise machine (Harabayashi: Figs. 28-31, col. 6 lines 46-55, a user can pedal and simultaneously can lift and incline the exercise machine (via the movable support) forward, backward, to the left or right by selectively extending and contracting the actuators via switches. The exercise machine (via the movable support) can be three-dimensionally tilted by combining movements illustrated in Figs. 28-31. As such, since the exercise machine can be lifted along the vertical axis with respect to the base, it can also be lowered along the vertical axis with respect to the base to a lowered position in which the user can perform pedaling. Also since the exercise machine can be inclined/tilted in various directions including three-dimensional tilting, it can therefore be, at least partially, lifted/raised and lowered in those directions for the user to perform pedaling); raising the exercise machine along the vertical axis with respect to the base to a raised position and performing a second exercise by the exerciser during or after the step of raising the exercise machine (Harabayashi: Figs. 28-31, col. 6 lines 46-55, a user can pedal and simultaneously can lift and incline the exercise machine (via the movable support) forward, backward, to the left or right by selectively extending and contracting the actuators via switches. The exercise machine (via the movable support) can be three-dimensionally tilted by combining movements illustrated in Figs. 28-31. As such, the exercise machine can be lifted with respect to base to a raised position and perform pedaling. Also, since the exercise machine can be inclined/tilted in various directions including three-dimensional tilting, it can therefore be, at least partially, lifted/raised and lowered in those directions for the user to perform pedaling).  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Harabayashi and Kaylor as applied to claims 1 and 12 above, and further in view of Trees (US 2011/0143898 A1). 
Harabayashi is silent about a mobile device in communication with the controller, wherein the mobile device is adapted to transmit a signal to the controller for adjusting each of the plurality of actuators.
Regarding claim 13, Trees teaches an exercise device (Figs. 11A-11B) comprising a controller (174) in communication with a plurality of actuators (24, 55, 90, 92, 118), wherein the controller is adapted to adjust each of the plurality of actuators, and further comprising a mobile device in communication with the controller, wherein the mobile device/control pendent (45, 94) is adapted to transmit a signal to the controller for adjusting each of the plurality of actuators (Fig. 24, ¶ [0072]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Harabayashi’s invention in view of Kaylor with a mobile device in communication with the controller, wherein the mobile device is adapted to transmit a signal to the controller for adjusting each of the plurality of actuators, as taught by Trees in order to enable a trainer/therapist adjust the orientations of the exercise machine according to the user’s health and fitness needs and conditions. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403. The examiner can normally be reached Mon - Fri 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHILA JALALZADEH ABYANEH/           Examiner, Art Unit 3784